Jfourtfj Court of
                                    £>an Antonio,

                                            June 25,2015


                                          JUDGMENT

                                        No. 04-15-00047-CR


                                      IN RE Steve TURNER1

     BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM


        This is a contempt proceeding ancillary to appeal number 04-15-00047-CR, styled
Vicente Saldana v. The State of Texas.         The trial court imposed sentence on Saldana on
November 17, 2014, and Saldafia timely filed a motion for new trial. On January 26, 2015,
Saldana timely filed a notice of appeal. On February 2, 2015, this court notified the court
reporter, Steve Turner, of the filing of the notice of appeal and advised him that the record was
due within 120 days after sentence was imposed. The appellate record was due in this court on
March 17,2015. The reporter's record was not filed.


        On March 23, 2015, the clerk of this court sent Turner a letter notifying him that the
record was past due. See Tex. R. App. P. 37.3(a)(l). The letter required a notification of late
record be filed by April 3, 2015, or the record be filed by April 23,2015. Turner did not respond
to our letter and did not file the record. Therefore, on April 30, 2015, we ordered Turner to file
the record. Our April 30 order stated in part:


                We order Steve Turner to file the record in this court on or before May
        15, 2015 (59 days after the original due date). Turner is advised that the court
        will not grant a further extension of time unless he files a timely motion that (1)
        establishes there are extraordinary circumstances that prevent him from filing the
        record as ordered, (2) advises the court of what efforts have been expended to
        prepare the record and the status of completion, and (3) provides the court
        reasonable assurance the record will be completed and filed by the requested
        extended deadline. Turner is further advised that if the record is not received by
        the date ordered, we may order him to appear and show cause why he should not
        be held in contempt.

Turner did not file the record or a motion for extension of time by the date ordered, and did not
otherwise communicate with the court regarding the record.


1 Ancillary to Vicente Saldana v. The State of Texas, No. 04-15-00047-CR, an appeal from the 81st
Judicial District Court, Atascosa County, Texas, No. 12-09-0169-CRA, the Honorable Stella Saxon
presiding.
         On May 28, 2015, the court issued an order requiring Steve Turner to appear in the
 courtroom at the Fourth Court of Appeals, 300 Dolorosa, Suite 3200, San Antonio, Texas, on
June 25. 2015, at 2:00 p.m., before a panel consisting of Chief Justice Marion, Justice Chapa.
and Justice Pulliam to show cause why he should not be held in civil or criminal contempt or
otherwise sanctioned for violating this court's April 30, 2015 order by failing to file the
reporter's record by May 15, 2015. The show cause order was sent to Turner by e-mail on May
28. A precept was issued and delivered to the Atascosa County Sheriffs Office with a copy of
the show cause order for personal service on Turner. The return of service filed in this court on
June 10, 2015, recites that Atascosa County Sheriffs Deputy G. Pierce served the precept and
the show cause order by personally delivering them to Steve Turner on June 3. 2015.

        Turner filed the reporter's record in this appeal on June 19, 2015.

        Steve Turner personally appeared before the court at 2:00 p.m. on June 25. 2015. The
court admonished Mr. Turner of his right to counsel and Mr. Turner knowingly, voluntarily, and
intelligently waived his right to assistance of counsel.

        The proceedings were recorded by a certified court reporter. Mr. Turner was admonished
of his rights, and the court proceeded to hear evidence. After hearing the evidence and argument
of counsel, the court finds as follows:


        (1) Steve Turner is the reporter responsible for filing the reporter's record in this appeal;

        (2) the court's April 28, 2015 order was clear, specific, and unambiguous;

        (3) Turner had knowledge of the court's April 28, 2015; and

        (4) Turner willfully and intentionally failed to comply with the April 28. 2015 order.

We find that Steve Turner is guilty of contempt beyond a reasonable doubt and conclude Mr.
Turner should be held in criminal contempt of this court.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Steve Turner is
guilty of criminal contempt of this court for willfully and intentionally violating this court's
order of April 28, 2015. by failing to file the reporter's record in appeal number 04-15-00047-CR
styled Vicente Sahtana v. The Stale of Texas.

       As punishment for this contempt, IT IS ORDERED. ADJUDGED, AND DECREED that
Steve Turner pay a fine in the amount of One Hundred Dollars ($100.00} to the Clerk of the
Court of the Fourth Court of Appeals on or before 5:00 p.m. on July ■@r*2U15.        In the event the
fine is noi timely paid, it shall be collectible in the manner provided by law for any criminal fine.


        IT IS FURTHER ORDERED that Steve Turner shall pay all costs of this proceeding to
the Clerk of the Court of Appeals, Fourth Court of Appeals District of Texas no later than 5:00
p.m. on July 17. 2015.

        IT IS FURTHER ORDERED that the Clerk of this court send a copy of this judgment to
the Presiding Judge of the 81st Judicial District Court of Alascosa County, Texas, and to each of
the parties in this appeal.
       IT IS FURTHER ORDERED that all writs and other process necessary for the
enforcement of this judgment be issued.

       SIGNED JUNE 25,2015,



                                          Sandee Bryan Marion/Chief Justice




                                                   D/Chapa, Juttice




                                            on Puffiam, Justice